PATTERSON, Presiding Judge.
The appellant, Eric Jason Kerlin, appeals from the Jefferson County Circuit Court’s denial of his petition for writ of habeas corpus, which had been transferred from the Barbour County Circuit Court. In this petition, Kerlin contested the validity of the September 1990 revocation of his probation.
This action is governed by A.R.Cr.P. 32. See Copeland v. State, 601 So.2d 1110 (Ala.Cr.App.1992); Rule 32.4. See also Welborn v. State, 586 So.2d 256, 257 n. 1 (Ala.Cr.App.1991). Therefore, the following mandate of Rule 32.6(a) should have been observed: “The petition should be filed by using or following the form accompanying this rule. If that form is not used or followed, the court shall return the petition to the petitioner to be amended to comply with the form.” See Drayton v. State, 600 So.2d 1088 (Ala.Cr.App.1992); Nickerson v. State, 597 So.2d 762 (Ala.Cr.App.1992).
Therefore, the judgment of the circuit court is reversed, and this cause is remanded to that court with the instruction that the instant petition be returned to Kerlin so that he may have the opportunity to amend his petition to comply with the Rule 32.6(a) requirement that the proper form be used.
REVERSED AND REMANDED.
All Judges concur.